Per Curiam:
This application is made under section 2062 of the Code of Civil Procedure, which provides that “where a prisoner, who stands charged with an offense, specified in the last section, has perfected an appeal, to the Court of Appeals, from a final order of the Supreme Court, *916affirming an order refusing his discharge or reversing an order granting his discharge; the court, from whose order the appeal is taken, or a judge thereof, must, upon his application, admit him to bail as prescribed in the mst section.” The prisoner .in this case does not stand charged with an offense specified in section 2060 or section 2061 of the Code of Civil Procedure. Section 2060 provides that “where a prisoner, who stands charged, upon a criminal accusation, with a bailable offense, has perfected, or intends to take, an appeal from a final order dismissing the proceedings, remanding him, or otherwise refusing to discharge him,” etc. Section 2061 provides for a recognizance upon admitting a prisoner who thus stands charged to bail. The prisoner in this case does not stand charged with' any offense. He is held under the conviction of a court of competent jurisdiction, and is serving out his sentence under such judgment. We, therefore, think the court has no power to admit the prisoner to bail pending the appeal. Ho reason is shown why an order staying the proceedings should be granted. If the judgment of this court is'correct the proper place for the prisoner is in State’s prison serving out his sentence. If the Court of Appeals should reverse the order of this court it can discharge the prisoner from the State’s prison as well as from the county jail. The application is,.therefore, denied. Present — Ingraham, P. J., McLaughlin, Clarke, Scott and Dowling, JJ. Application denied. Order to be settled on notice.